DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the rejection under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.  Examiner accepts the change of “control module” to “controller”, but notes that the disclosure does not appear to provide support for the change in function of the controller/control module.  Please see below for new grounds of rejection under 35 U.S.C. 112(a), necessitated by Amendment.  
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112(b), necessitated by Amendment.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant is arguing about limitations added to the claim in the amendment, which are addressed in the new grounds of rejection, necessitated by Amendment, below.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heat recovery system.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “heat recovery system” the structure present in claim 1 is the corresponding structure from the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 3, and 4 have been amended to require “wherein the controller is configured to direct power generated by the thermoelectric module to the battery”.  The disclosure merely states that the control module (now equated with controller) “is configured to store the power generated by the thermoelectric module to the battery”, which does not provide support for “to direct power generated by the thermoelectric module to the battery”.  Accordingly, claim 1 recites new matter because it is not clear that Applicant had possession of the “controller”/ “control module” capable of performing the amended function.  Claims 3 and 4 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “is configured to direct power generated by the thermoelectric module to the battery”.  It is unclear if “power” is the same or different from the power in the “configured to generate power” limitation preceding the amended limitation.  It is believed to be the same. Claims 3 and 4 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg (US 2014/0123695: cited by Applicant) in view of Hoffman (US 5,361,587: previously cited) and Marty et al. (US 2017/0089631).
Regarding claim 1, Berg discloses a refrigeration unit (see at least Figure 2; paragraphs [0021]-[0032], comprising: 
a refrigeration circuit including a compressor (see at least compressor #220, a condenser (see at least outdoor heat exchanger #210), and an evaporator (see at least indoor heat exchanger #215) connected into a loop (see at least Figure 2, the above components are connected in a loop); and 
a heat recovery system comprising a thermoelectric module (see at least thermoelectric module(s) #150), a controller (see at least control module #120) and a battery (see at least battery #140); 
wherein the thermoelectric module includes a first side and a second side (see at least paragraph [0027]), the first side being configured to establish a thermal connection with a first heat source and the second side being configured to establish a thermal connection with a second heat source (see at least paragraph [0027]), the first heat source and the second heat source having different temperatures (see at least paragraph [0027]), the thermoelectric module being configured to generate power by the temperature difference between the first heat source and the second heat source (see at least paragraph [0027]); and 
wherein the controller is configured to direct power generated by the thermoelectric module to the battery, the battery being configured to drive the refrigeration circuit (see at least paragraph [0029]); 
wherein the condenser comprises a condenser coil (see at least outdoor heat exchanger #210 having coil labeled #214) and a first fan configured to deliver ambient air through the condenser coil (see condenser fan #212); and 
Berg is silent regarding a thermal expansion valve (though it is likely Berg includes this feature or its equivalent).
However, it was old and well-known in the art to provide a thermal expansion valve in a refrigeration circuit, as evidenced by Hoffman (see at least expansion valve #11). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigeration circuit of Berg with a thermal expansion valve, since, as evidenced by Hoffman, such provision was old and well-known in the art and would provide the benefit of expanding the refrigerant provided to the evaporator.  
Berg does not disclose and wherein the first heat source and the second heat source are located on the flow path of the ambient air. 
Hoffman teaches another refrigeration unit wherein the first heat source and the second heat source are located on the flow path of the ambient air (see at least column 6, lines 26-41; column 5, lines 26-30: both sides of the thermoelectric modules are situated within the path of the airflow generated by the draft fan).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigeration unit of Berg with wherein the first heat source and the second heat source are located on the flow path of the ambient air, as taught by Hoffman, to improve the refrigeration unit of Berg by aiding in convective heat dissipation from the heat rejecting side(s) of the thermoelectric module(s).  
Berg in view of Hoffman does not disclose wherein the first heat source is located on an upstream side of the flow path of the ambient air through the condenser coil and the second heat source is located on a downstream side of the flow path of the ambient air through the condenser coil.  
Marty et al. teaches another refrigeration unit wherein the first heat source is located on an upstream side of the flow path of the ambient air through a condenser coil and the second heat source is located on a downstream side of the flow path of the ambient air through the condenser coil (see at least paragraphs [0041]-[0042]; Figure 1A: first heat source adjacent fan #7 on the upstream side of the condenser #4 and second heat source adjacent fan #9 on the downstream side of the condenser).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigeration unit of Berg in view of Hoffman with herein the first heat source is located on an upstream side of the flow path of the ambient air through the condenser coil and the second heat source is located on a downstream side of the flow path of the ambient air through the condenser coil, as taught by Marty et al., to improve the refrigeration unit of Berg in view of Hoffman by improving the condensing effect of the condenser through improved cooling and heat removal from the thermoelectric module (see at least Marty et al. paragraphs [0041]-[0042]).   
Regarding claim 3, Berg as modified above further discloses wherein the heat recovery system is further configured to perform refrigeration with the thermoelectric module (see at least Berg paragraph [0027]: removing waste heat energy is indicative of refrigeration; see at least Hoffman Abstract), so as to reduce the temperature of the flow path of the ambient air located on the upstream side of the condenser coil (see at least Berg paragraph [0027]: heat is rejected by the thermoelectric module attached to the suction line, thus cooling ambient air located on the upstream side of the condenser coil; see at least Hoffman column 6, lines 26-41; column 5, lines 26-30: heat is rejected by the draft fan, thus the air is cooled upstream of the condenser coil; see at least Marty et al. paragraph [0041]).
Regarding claim 4, Berg does not disclose wherein the thermoelectric module is configured to be arranged about a perimeter of the condenser coil.
Hoffman further teaches wherein the thermoelectric module is configured to be arranged about a perimeter of the condenser coil (see at least column 6, lines 26-41; Figure 7)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigeration unit of Berg with wherein the thermoelectric module is configured to be arranged about a perimeter of the condenser coil, as taught by Hoffman, to improve the refrigeration unit of Berg by providing an additional source of waste heat, thus enhancing the total amount of electrical energy produced (see at least Berg paragraphs [0023], [0028]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763